Citation Nr: 9927155	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an evaluation greater than 30 percent for 
a depressive disorder.  

2.  Entitlement to service connection for a thyroid disorder.  

3.  Entitlement to an increased evaluation for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1977.  She also had additional periods of reserve service.  

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated December 1992, which awarded service connection for a 
left knee chondromalacia disability, and assigned a zero 
percent evaluation, and established service connection for a 
depressive disorder and assigned a 10 percent evaluation.  
The left knee evaluation was increased to a 10 percent 
evaluation for what was then characterized as a left knee 
chondromalacia; cutaneous nerve damage; with arthralgia with 
psychological factor disability, in a June 1995 rating 
action.  A rating decision dated March 1998 shows that the 
evaluation for the veteran's depressive disorder was 
increased to 30 percent, and that service connection for a 
thyroid condition was denied as not well grounded.  

A videoconference hearing between the undersigned Member of 
the Board, sitting in Washington, DC, and the veteran, at the 
New Orleans, Louisiana, RO, was conducted June 23, 1999.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

We note what appear to be inconsistencies in the veteran's 
medical records.  Thus, we determine that the results and 
findings of a field examination would be helpful before prior 
appellate consideration in this case.  

In addition, we note that a thorough review of the veteran's 
claims folder shows that her claims for service connection of 
a thyroid disorder and for an increased evaluation for her 
left knee disorder were perfected, but not included as issues 
in her Supplemental Statement of the Case dated December 
1998, and as a result, not addressed during her hearing with 
a Member of the Board via Videoconferencing techniques with 
the New Orleans, Louisiana, RO.  Thus, to ensure her due 
process rights, remedial action is necessary.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
her claim.

2.  The RO shall arrange for a VA Social 
and Industrial Field Survey to be 
performed in an effort to determine the 
degree of disability resulting from 
depressive disorder.  

3.  The RO shall also promulgate and send 
to the veteran a Supplemental Statement 
of the Case concerning her perfected 
issue of entitlement to service 
connection for a thyroid disorder, and 
for an increased evaluation of her left 
knee disorder.  

4.  The RO should then also request if 
the veteran still desires a 
videoconference hearing on these issues.  
If so, the RO should schedule such a 
hearing with the undersigned Member of 
the Board.  

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


